Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Samuel Cockriel on December 16, 2021.
The application has been amended as follows: 
In claim 33, line 3:
Replace “the outlet of the grinder housing” with -- an outlet of a grinder housing of the grinder --.


Allowable Subject Matter
Claims 25-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 25 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a method of cold press juicing comprising:… moving a lid unit to an open position, the lid unit comprising a collar and a pusher; engaging the pusher with a lock on a chute, wherein the engagement between the pusher and the lock maintains the lid in the open position, in combination with the rest of the claimed limitations.
Claim 26 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a method of cold press juicing comprising … moving, relative to the first pressing wall, the grinder and the chute from a lower position to an upper position; placing a disposable filter into the pressing chamber between the first and second pressing walls; moving, relative to the first pressing wall, the grinder and the chute from the upper position to the lower position, in combination with the rest of the claimed limitations.
US 5,031,524 and US 5,356,083 to Wettlaufer are the closest prior art of record to the instant invention. Both references disclose a grinder, but neither references disclose the grinder movable between an upper position and a lower position, as well as engaging the pusher of the lid with a lock on a chute, wherein the engagement between the pusher and the lock maintains the lid in the open position. Therefore, it is concluded by the Examiner that claims 25-26 and their dependents are allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        December 16, 2021